

115 SRES 432 ATS: Congratulating the Baltic states of Estonia, Latvia, and Lithuania on the 100th anniversary of their declarations of independence.
U.S. Senate
2018-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 432IN THE SENATE OF THE UNITED STATESMarch 12, 2018Mr. Johnson (for himself, Mr. Murphy, Mr. Grassley, Ms. Warren, Mr. Risch, Mr. Durbin, Mr. Perdue, Mr. Rubio, Mr. Coons, Ms. Baldwin, Mr. Markey, Ms. Klobuchar, Mr. Van Hollen, Mr. Kaine, Mr. Cruz, Mr. Barrasso, Mr. McCain, and Mr. McConnell) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 20, 2018Reported by Mr. Corker, with an amendmentApril 9, 2018Considered, amended, and agreed toRESOLUTIONCongratulating the Baltic states of Estonia, Latvia, and Lithuania on the 100th anniversary of
			 their declarations of independence.
	
 Whereas in 1918, the people of Estonia, Latvia, and Lithuania declared their independence on February 24, November 18, and February 16, respectively, as sovereign, democratic countries;
 Whereas, on July 28, 1922, the United States formally recognized Estonia, Latvia, and Lithuania as independent countries;
 Whereas the United States refused to recognize the Soviet Union’s forcible incorporation of the Baltic states;
 Whereas in August 1991, the Baltic states regained their de facto independence from the Soviet Union, and on September 2, 1991, President George H.W. Bush recognized the restoration of their independence, reestablishing full diplomatic relations between the United States and Estonia, Latvia, and Lithuania several days later;
 Whereas in the United States, communities of Baltic descent have contributed significantly to American culture, prosperity, and security and have helped strengthen United States relations with the Baltic states;
 Whereas relations between the United States and Estonia, Latvia, and Lithuania have developed into a robust partnership based on shared values and principles, including respect for the rule of law, human rights, freedom of speech, and free trade;
 Whereas Estonia, Latvia, and Lithuania have shown their resolve as responsible and dedicated members of the North Atlantic Treaty Organization (NATO) by contributing to regional and global security, including to operations in Afghanistan;
 Whereas the Baltic states have been leaders in addressing and combatting 21st century security threats, exemplified by their active leadership and advancement of the NATO Cooperative Cyber Defense Center of Excellence in Estonia, the NATO Strategic Communications Center of Excellence in Latvia, and the NATO Energy Security Center of Excellence in Lithuania; and
 Whereas Russia’s continued aggressive and provocative actions against its neighboring countries, including violations of sovereign Baltic airspace, test both the region and the NATO alliance: Now, therefore, be it
	
 That the Senate— (1)congratulates the people of Estonia, Latvia, and Lithuania on the occasion of the 100th anniversary of their declarations of independence;
 (2)commends the people and Governments of Estonia, Latvia, and Lithuania for their successful reforms and remarkable economic growth since 1991;
 (3)applauds the productive partnership the United States enjoys with the Baltic states in many spheres, including NATO;
 (4)recognizes the determination of the Governments of Estonia, Latvia, and Lithuania to strengthen transatlantic security through defense spending and host nation support for NATO deployments;
 (5)commends the Baltic states for their commitment to democracy and respect for human rights and for their leadership in furthering these values abroad; and
 (6)reiterates the continued support of the Senate for the European Deterrence Initiative as a means for enhancing deterrence and increasing military capabilities on NATO’s eastern flank.